El Juez Asoctado Senoe, "Wolf,
emitió la opinión del tribunal.
Una excepción previa a una demanda fué declarada con lugar, y el demandante G-aspar Pont Mauri sostuvo su de-manda y posteriormente apeló. El fundamento particular de la excepción fué la insuficiencia de los hechos alegados para constituir causa de acción.
En otra acción llamada personal, sobre cobro de créditos hipotecarios, Rosales Cueli, el actual apelado, alegó la exis-tencia de varias hipotecas y su vencimiento, solicitando sen-tencia por las cantidades insolutas garantizadas por las hi-potecas. El entonces demandado, G-aspar Pont Mauri, no contestó la demanda. El 21 de septiembre de 1923, Rosales Cueli solicitó del Secretario de la Corte de Distrito de San Juan que registrase sentencia a su favor. En tal virtud, el 26 de septiembre de 1923 se registró sentencia en rebeldía por todas las cantidades reclamadas en la demanda.
El marshal procedió a ejecutar la sentencia. La finca hi-potecada originalmente fué vendida por el marshal, y Rosales la adquirió en la venta en pública subasta. Posterior-mente se interpuso pleito de desahucio, y Pont fué desalo-jado de la finca. Se alegaron varios motivos de nulidad e irregularidades.
La presente demanda fué radicada el 22 de agosto de 1928, *629y se intitula como mía acción reivindicatoría con resarcimiento de daños y perjuicios.
 Lo que mayor atención ña reclamado de nuestra parte es la manifestación en la presente demanda de que la venta se efectuó sin previo embargo. El apelado trata de contestar esto diciendo que cuando se trata de hipotecas no es menester un embargo previo, o algo a ese efecto. La teoría es que la acción incoada por Rosales Cueli en 1923 participaba de la naturaleza de una acción hipotecaria. No importa cómo el demandante en el pleito anterior conciba ahora su acción, sólo era un pleito en cobro de dinero. La referencia a hipotecas existentes era una simple descripción del- origen de las deudas con Rosales Cueli. Si se hubiese tratado de una acción hipotecaria, el Secretario de la Corte de Distrito de San Juan no habría tenido derecho a hacer más que anotar la rebeldía. Hubiera sido necesaria la intervención del juez.
El artículo 194 del Código de Enjuiciamiento Civil dis-pone :
“Podrá dictarse sentencia, si el demandado dejare de contestar a la demanda, en los casos siguientes:
“1. En un pleito que nazca de un contrato sobre pago de dinero o para obtener perjuicios solamente, si no se hubiere presentado la contestación al secretario de la corte, dentro del término señalado en la citación, o de su prórroga, si se hubiese concedido; el secretario, a instancia del demandante, deberá hacer constar la rebeldía del de-mandado, y acto seguido anotará en el récord de la corte la senten-cia para el pago de la cantidad especificada en la citación, con más las costas contra el demandado, o contra uno o más de los varios demandados, en los casos previstos en el atículo 96.
“2. En otros pleitos, si no se hubiere presentado la contestación al secretario de la corte, dentro del término señalado en la citación o de su prórroga si se hubiere concedido, deberá el secretario tomar razón de la rebeldía del demandado; después de lo cual podrá el demandante solicitar en la primera o cualquiera de las subsiguien-tes sesiones de la corte, que se le conceda lo pedido en la demanda. Si la rendición de una cuenta o la prueba de algún hecho fuere ne-cesario para fundamentar el fallo de la corte, podrá admitir la cuenta, u oír la prueba, o a su discreción, disponer el informe previo de *630peritos, y si para determinar la cuantía de perjuicios fuere necesa-rio el examen de una cuenta extensa, podrá disponer también un dic-tamen pericial, según lo anteriormente dispuesto.”
Bajo la teoría de qué estaba envuelta una hipoteca, parte del remedio era la venta de la propiedad gravada. Si la sen-tencia hubiera ordenado tal venta, entonces no era necesario ningún paso previo o preliminar por parte del marshal, y la teoría del apelado sería correcta. No obstante el viso que se le hubiera dado a la demanda de Cueli. al ser originalmente radicada, él optó por considerarla como un mero pleito en cobro de dinero. De lo contrario, el secretario no hubiera estado facultado para registrar sentencia. Debe prestarse apoyo para dar validez a los actos de funcionarios realizados según permite la ley, y, por tanto, la acción entablada por Cueli era o llegó a ser una en cobro de dinero. Un razona-miento similar puede en parte hallarse en Rosales v. Corte de Distrito, 33 D.P.R. 316.
¿Era necesario un previo embargo? Cuando una sentencia en Cobro de dinero se pone en manos de un márshal, él debe proceder de conformidad con el artículo 250 del Código de Enjuiciamiento Civil. Este provee en inglés lo siguiente :
“The marshal must execute the writ against the property of the judgment debtor,. by levying on a sufficient amount of property, if there be sufficient, collecting or selling the things in action, and selling the other property, and paying to the plaintiff or his attorney so much of^the proceeds as will satisfy the judgment.”
La palabra “levy” ha sido traducida al castellano como “embargo,” para la cual el equivalente inglés más aproxi-mado es “attachment.” En los casos de bienes raíces, es más propiamente un acto o secuestro simbólico por el márshal de determinados bienes que llegan a ser vendibles bajo sen-tencia de la corte. Es un secuestro real o implícito; un acto por el que se manifiesta la intención de vender. 36 C. J. 1032 (notas 47 y 52). La palabra “incautación” es el equivalente castellano más cercano.
*631Si Men creemos que el apelado está errado en sn teoría, sin embargo, la demanda en este caso no excluye la posibili-dad de qne el mársbal se baya “incautado” de la propiedad. El argumento del apelado milita en contra de la posibilidad de la incautación (levy), pero tenemos que regirnos por las alegaciones de la demanda. No era necesario un embargo. Una incautación (levy) bastaba, y no podemos afirmar que el mársbal no diera algún paso constitutivo de una incautación (levy) o su equivalente. La incautación (levy) de bienes raíces es algo tan simbólico que puede decirse que se ba fun-dido en los procedimientos que culminaron en la venta, o que puede baber sido renunciada en alguna otra forma.
La demanda de Font alegó que en la anterior sentencia por rebeldía se incluyeron costas que no fueron tasadas por la corte. Las costas se fijaron en la demanda en $400, y no era ésa una suma líquida. Sin embargo, convenimos con el apelado en que todo lo que Font podría obtener abora sería el cobro de lo indebido. La sentencia total de $7,500 no debe ser anulada abora porque fuese excesiva la cantidad reclamada. La sentencia era no más que anulable en parte, y el demandado Font no interpuso defensa alguna.
No vemos que el derecho de Font a una reconvención, con-trademanda, o lo que sea, por la suma de $1,282.08 en la pre-sente acción reivindicatoria, merezca discusión.
Hallamos que los edictos librados por el mársbal cubrieron suficientemente el necesario período de veinte días, según resolvimos en Thyboe v. San Juan Fruit Co., 36 D.P.R. 892.
La mayor parte de las demás objeciones están suficiente-mente contestadas en el alegato del apelado. Las bemos con-siderado, y no creemos que precisan una discusión ulterior.
Consideraremos otra objeción, la de fraude y daños y per-juicios. Éstos sólo surgirían si primeramente se declarase nulo el otro procedimiento. No bubo fraude en la faz de los procedimientos, y a menos que el demandante pueda recu-*632perar su título u obtener su equivalente, no puede tratar cues-tiones de fraude afirmativas'o independientes en una acción reivindicatoría. El que se declare nula una sentencia por haber mediado fraude, es una causa de acción distinta.
. . La corte inferior resolvió que no había indebida acumula-ción de causas de acción, evidentemente porque los daños y perjuicios, tal como fueron alegados, sólo podían considerarse Romo- secuela de la acción principal.

Debe confirmarse la sentencia apelada.